KRUEGER, Judge.
Theft of chickens is the offense. The penalty assessed is confinement in the county jail for a term of 10 days.
The indictment appears regular. The record is before us without bills of exception or a statement of facts. Appellant •entered a plea of guilty to the offense •charge, and waived a jury upon the trial.
The judgment is affirmed
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.